Application for a stay denied except as to those provisions of the order directing payment by the defendant of toll telephone calls and those provisions of the order directing reimbursement by the defendant of charges for repairs, maintenance, improvements, furnishings and decorating, except those which are of an emergency nature which may be authorized by Family Court after specific application therefor. Cross motion for an allowance of counsel fees in connection with this application and the appeal pending from the Family Court order is denied without prejudice to renewal of the motion in Family Court.